Notice of Allowance

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ketan Vakil on 09/06/2022.

Please amend the claims as follows:


1. (Currently Amended) A charging apparatus for charging an electronic device within a vehicle, comprising: 
a first sensor configured to measure or detect a temperature of the electronic device; 
at least one of a blower, a bypass valve or a vent configured to adjust the temperature of the electronic device or a temperature of a surface of a charging pad; 
one or more pipes (i) disposed within or below the surface of the charging pad, (ii) surrounding a perimeter of the charging pad for 
a processor coupled to the first sensor and the at least one of the blower, the bypass valve or the vent and configured to: 
determine that the temperature of the electronic device exceeds a first threshold temperature, and 
control the at least one of the blower, the bypass valve or the vent to control the circulation of the medium through the one or more pipes and increase or decrease the temperature of the electronic device or the temperature of the surface of the charging pad.

9. (Currently Amended) A charging apparatus for charging an electronic device, comprising: 
a first sensor configured to measure or detect a temperature of the electronic device; 
at least one of a blower, a bypass valve or a vent configured to adjust the temperature of the electronic device or a temperature of a surface of a charging pad; 
one or more pipes (i) disposed within or below the surface of the charging pad, (ii) surrounding a perimeter of the charging pad for 
a processor coupled to the first sensor and the at least one of the blower, the bypass valve or the vent and configured to: 
determine that the temperature of the electronic device is greater than or equal to a maximum threshold temperature, and 
control the at least one of the blower, the bypass valve or the vent to control the circulation of the medium through the one or more pipes and decrease the temperature of the electronic device or the temperature of the surface of the charging pad when the temperature of the electronic device is greater than or equal to the maximum threshold temperature.

16. (Currently Amended) A method for adjusting a temperature of a charging pad within a vehicle, comprising: 
measuring or detecting, by a temperature sensor, a temperature of the charging pad; 
determining, by a processor, that the temperature of the charging pad is greater than a first threshold temperature or less than a second threshold temperature; and 
decreasing, by the processor and using at least one of a blower, a bypass valve or a vent coupled to one or more pipes (i) disposed within or below a surface of a charging pad, (ii) surrounding a perimeter of the charging pad for charging a device, and (iii) configured to circulate a medium for the adjustment of the temperature of the charging pad, the temperature of the charging pad in response to the temperature of the charging pad being greater than the first threshold temperature.

Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose one or more pipes disposed within or below the surface of the charging pad, said one or more pipes surrounding a perimeter of the charging pad for the charging of the electronic device, said one or more pipes configured to circulate a medium for the adjustment of the temperature of the electronic device or the temperature of the surface of the charging pad; wherein the processor is configured to control the at least one of the blower, the bypass valve or the vent to control the circulation of the medium through the one or more pipes and increase or decrease the temperature of the electronic device or the temperature of the surface of the charging pad. The closest prior art of record, Lambert discloses all of the other limitations required by the independent claims (see previous rejection of record). There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Lambert to incorporate the aforementioned limitations. In fact, any change to the structure of Lambert would require a substantial reconstruction and redesign of the elements shown in Lambert as well as a change in the basic principle under which the Lambert construction was designed to operate; in which case a finding of obviousness would be precluded as per MPEP § 2143.01. For these reasons, the instant claims are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763